DETAILED ACTION
This action is written in response to the application filed 1/8/19. The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,210,454 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘454 patent anticipate the claims of this application as illustrated in the tables below. The first table illustrates the correspondence in the independent claims.
16/242304 (this application)
US 10,210,454 B2
21. A method comprising:
1. A method comprising:
causing a conversation user interface to be displayed via a display associated with a mobile device to enable a conversation between an intelligent assistant and a user associated with the mobile device, wherein the intelligent assistant is computer-implemented;
receiving, by a computer system, natural language input from a mobile device during a conversation between a computer-implemented intelligent assistant and the mobile device;
receiving, by a computer system, natural language input of the user during the conversation;
[see also previous limitation]
processing, by the computer system, the natural language input to identify a linguistic pattern of terms in the natural language input;
processing, by the computer system, the natural language input to identify a linguistic pattern of terms including a verb in the natural language input;
determining, by the computer system, an intent of the natural language input based on the linguistic pattern of terms in the natural language input;
determining, by the computer system, an intent of the natural language input based at least in part on the linguistic pattern of terms in the natural language input;
sending the natural language input to a device associated with a human for a response to the natural language input;
receiving, by the computer system, the response; and

based at least in part on the intent of the natural language input and an index for locating services that are relevant to the intent, determining, by the computer system, to send the natural language input to a human for human input, the human input comprising a response to the natural language input, wherein the human is different than the user associated with the device;
based at least in part on to send the natural language input for the human input, sending the natural language input to a device associated with the human to request that the human provide the human input;
receiving, by the computer system, the human input; and
providing, by the computer system, the response via a conversation user interface displayed via a display associated with the mobile device, the response being represented within the conversation user interface as originating from the intelligent assistant. 
providing, by the computer system, the response to the user via the conversation user interface, the response being represented within the conversation user interface as originating from the intelligent assistant.
As illustrated in the table above, every limitation in claim 21 has a substantially identical or broader limitation in claim 1 of the ‘454 patent. Thus, claim 1 of ‘454 anticipates claim 21 of this application.
This rejection apples equally to independent claims 28 and 35, which recite a computer-readable medium and a system, respectively. These correspond to indecent claims 8 and 15 of the ‘454 patent, respectively, which also recite a computer-readable medium and a system.

The next table illustrates the correspondence in the dependent claims.
16/242304 (this application)
US 10,210,454 B2
22. The method of claim 21, further comprising:

monitoring activities of a user when interacting with the intelligent assistant; and

determining a response to subsequently received natural language input based on the activities.
2. The method of claim 1, further comprising:
monitoring activities of the user or another user when interacting with the intelligent assistant; and
determining a response to subsequently received natural language input based on the activities.
23. The method of claim 21, further comprising:

providing a follow up question to the natural language input via a fillable form;

receiving a follow up answer from the mobile device via the fillable form, the follow upPage4of8 answer comprising a filled form; and

providing the follow up answer to the device associated with the human.
3. The method of claim 1, further comprising:
providing a follow up question to the natural language input via a fillable form;
receiving a follow up answer from the user via the fillable form, the follow up answer comprising a filled form; and
providing the follow up answer to the device associated with the human.


determining a location of the mobile device; and

determining another response for the conversation based on the location of the mobile device.
4. The method of claim 1, further comprising:
determining a location of the user; and
determining another response for the conversation based at least in part on the location of the user.
25. The method of claim 21, further comprising:

identifying a profile associated with a user; and

determining another response for the conversation based on the profile associated with the user.
5. The method of claim 1, further comprising:
identifying a profile associated with the user; and
determining another response for the conversation based at least in part on the profile associated with the user.
26. The method of claim 21, further comprising:

identifying history data indicating previous interactions of the mobile device with the intelligent assistant; and

determining another response for the conversation based on the history data.
6. The method of claim 1, further comprising:
identifying history data indicating previous interactions of the user with the intelligent assistant; and
determining another response for the conversation based at least in part on the history data.
27. The method of claim 21, wherein the processing the natural language input includes parsing the natural language input into the linguistic pattern of terms.
7. The method of claim 1, wherein the processing the natural language input includes parsing the natural language input into the linguistic pattern of terms.
As illustrated in the table above, every limitation in each of claims 22-27 has a substantially identical or broader limitation in claims 2-7 of the ‘454 patent. Thus, the claims of ‘454 anticipate claims 22-27 of this application.
This rejection apples equally to dependent claims 29-34 and 36-40, which recite computer-readable media and systems corresponding to claims 2-7 of this application and/or dependent claims 9-14 and 16-20 of the ‘454 patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

28-31, 33-36, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fratkina (US 2001/0049688 A1).
Regarding claim 21, Fratkina discloses a method comprising:
receiving, by a computer system, natural language input from a mobile device during a conversation between a computer-implemented intelligent assistant and the mobile device;
[0013]: “The present invention supports a model of interaction between a machine and a human being that closely models the way people interact with each other.”[0015]: “The invention can be implemented so that it can interact with customers through a wide variety of communication channels including the Internet, wireless devices (e.g., telephone, pager, etc.), handheld devices Such as a Personal Data Assistant (PDA)...”[0383]: “During program execution, a question is received by dialog engine 232 via browser 132”. 
processing, by the computer system, the natural language input to identify a linguistic pattern of terms in the natural language input;
[0069]: “The Dialog engine can elicit from the user a statement of the user's problem, issue, or request in the form of keywords or natural language. This is the user's "question'. This natural language is converted into a set of tags using the autocontextualization process.”[0085]-[0118]: This section specifics four different types of user queries, each of which is distinguished from the others by the content (i.e. the words and ordering) of the query. The four types of queries are 1.) Popular or Parameterized Queries (PQ) 2.) Drill Down Queries (DDQ) or Clarifying Queries (CQ) 3.) Discriminating Queries (DQ) [and] 4.) Disambiguating Queries (DAQs).[0109]: “DAQs (disambiguating queries) use the mapping between the user's text and tags derived from it and\or relationships between tags in the knowledge Session to identify ambiguity in the Session State associated with the user question or between the various forms of context collection.”
determining, by the computer system, an intent of the natural language input based on the linguistic pattern of terms in the natural language input;
et seq.: “Create a goal—Adds a new dialog goal to the current dialog's Set of goals to be resolved. The create goal action can indicate any of the parameters that Specify a dialog goal and how it is to be resolved. These include:
the taxonomy associated with the goal;
the starting concept-node point in that taxonomy;
what type(s) of constraints or preferences the goal creates, the set of target nodes for the goal;
whether the goal can be resolved by using a known preference or concept-node tag within the user's profile information, if an appropriate one is known; ...”
based on the intent of the natural language input and on services that are relevant to the intent, sending the natural language input to a device associated with a human for a response to the natural language input;
[0225]: “Escalate—Causes information about the current state of the dialog to be formatted and forwarded to either a human expert or another automated system for further processing. This action may or may not end the current dialog. In some embodiments, a variety of modes of interaction with an expert may be initiated by the action depending on the actions parameters. For example, escalate can cause a "live chat” type of interaction with a human to appear within the user's web browser or other software client being used to interact with the dialog engine. The escalate action can cause some or all of the dialog state information to be forwarded to the human service representative at the other end of the live chat, thus allowing them to provide higher quality service by knowing what questions, follow up, documents, etc., the user has viewed and chosen during the dialog interaction so far.” (Emphasis added.)
receiving, by the computer system, the response; and
[0225] See excerpt above.
providing, by the computer system, the response via a conversation user interface displayed via a display associated with the mobile device, the response being represented within the conversation user interface as originating from the intelligent assistant. 
See also fig. 21.

Regarding claim 22, Fratkina discloses the method of claim 21, and also discloses its further limitation comprising:
monitoring activities of a user when interacting with the intelligent assistant; and
[0206]-[0207]: “When the triggering condition is evaluated as “true', the event associated with the trigger is executed. A triggering event is an event that changes the current state of the dialog. In general, any event that changes the current state of the dialog-either caused by a user input, by the action of a trigger, or by the dialog engine itself-can act as a triggering event. Each triggering event can have a set of zero or more triggers associated with it, that are evaluated when the event occurs. These include:Every iteration—A “default' triggering event that occurs every dialog iteration (that is, every time a dialog request/response is received from the user's client Software by the dialog engine).”
determining a response to subsequently received natural language input based on the activities. 
[0210]: “Create a goal—Adds a new dialog goal to the current dialog's set of goals to be resolved. The create goal action can indicate any of the parameters that specify a dialog goal and how it is to be resolved.”


providing a follow up question to the natural language input via a fillable form;
[0217]: if resolving the goal requires asking the user follow-up questions, what type(s) and format(s) of follow-up questions the dialog engine should generate and return to the user (possible types of follow-up questions are described below);Also [0291].[0118]: Suggested GUI form types. [0121]: "Open ended questions: Text Box"
receiving a follow up answer from the mobile device via the fillable form, the follow upPage4of8 answer comprising a filled form; and
Id. See also fig. 21.
providing the follow up answer to the device associated with the human.
[0225]: “Escalate—Causes information about the current state of the dialog to be formatted and forwarded to either a human expert or another automated system for further processing. This action may or may not end the current dialog. In some embodiments, a variety of modes of interaction with an expert may be initiated by the action depending on the actions parameters. For example, escalate can cause a "live chat” type of interaction with a human to appear within the user's web browser or other software client being used to interact with the dialog engine. The escalate action can cause some or all of the dialog state information to be forwarded to the human service representative at the other end of the live chat, thus allowing them to provide higher quality service by knowing what questions, follow up, documents, etc., the user has viewed and chosen during the dialog interaction so far.” (Emphasis added.)

Regarding claim 25, Fratkina discloses the method of claim 21, and also discloses its further limitation comprising:
identifying a profile associated with a user; and
[0197]: Concepts can include “profile concepts that are associated with the user of the dialog. These concepts may indicate the user's interests, expertise level, demographics, previous purchases, entitlements to receive particular information, documents, or services; or any other data about the user.”
determining another response for the conversation based on the profile associated with the user.
[0311]-[0314] Dialog process is iterative. See also fig. 21.

Regarding claim 26, Fratkina discloses the method of claim 21, and also discloses its further limitation comprising:
identifying history data indicating previous interactions of the mobile device with the intelligent assistant; and
[0311] “In one embodiment, the history of the traversal in the process of resolution is Stored in a Subgoal as a list of accepted and rejected nodes. Keeping Such history is an important feature of the dialog system, since it allows the end user to undo her previous answers if the need arises. The list of accepted and rejected nodes is also important for generating constraints and preferences based on user information that will help to better define the concept space relevant to the user query (and thus limit the document set retrieved and affect future dialog iterations). Finally, storing information about the path of the interaction up to the current point allows the dialog engine to base future decisions on the complete history of the interaction, not simply the current state.” (Emphasis added.)
determining another response for the conversation based on the history data.
[0311]-[0314] Dialog process is iterative. See also fig. 21.



Regarding claim 29, Fratkina discloses the computer-readable media of claim 28, and also discloses its further limitation wherein the response indicates that a task has been performed to satisfy the user input, the task including at least one of buying an item or service, selling an item or service, publishing, sending a message, offering, comparing, making, automating, calling, setting, learning, saving, scheduling, subscribing, posting, starting, stopping, modifying, alerting, booking, or summarizing.
Fig. 21: The final computer-generated text (“Here is your check. Thanks for coming.”) indicates that the user’s objective was satisfied and the task at hand has been completed. This task (ordering scrambled eggs) falls within the recited category of “buying an item”.

Regarding independent claim 35—which recites a system whose functionality is substantially identical to that of claim 21—the above rejection of claim 21 applies equally here. Fratkina also discloses a processor and a memory at [0171], [0174], and [0386].

Regarding claims 30-31, 33-34, 36, and 38-39, their further limitations are substantially identical to those in claims 22-23 and 25-26. The rejections of claims 22-23 and 25-26 apply equally to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Fratkina (primary reference) (US 2001/0049688 A1).
Adamic (Adamic, Lada, and Eytan Adar. "How to search a social network." Social networks 27.3 (2005): 187-203.)
Hirschman (Hirschman, Lynette, and Robert Gaizauskas. "Natural language question answering: the view from here." natural language engineering 7.4 (2001): 275-300.).
Omoigui (US 2008/0162498 A1).
Claims 24, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fratkina and Omoigui.
Regarding claim 24, Fratkina discloses the method of claim 21. Omoigui discloses the additional limitations of claim 24 which Fratkina does not seem to disclose explicitly comprising:
determining a location of the mobile device; and
[0222]: “users' current task, location, time, or condition.” (Emphasis added.)
determining another response for the conversation based on the location of the mobile device.
[1037]: “By way of example only, the present invention defines the following Context Templates. Additional Context Templates directed towards the integration and dissemination of varied types of semantic location, mobility, ambient conditions, users tasks, etc.).” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to improve the customer service dialog system of Fratkina by including location-based dialog generation (via context templates) because this may help the system identify the user’s goals and/or resolve the user’s problem more quickly.

Regarding claims 32 and 37, their further limitations are analogous to those in claim 24. The rejection of claim 24 applies equally to these claims.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fratkina and Hirschman.

Regarding claim 27, Fratkina discloses the method of claim 21. Hirschman discloses its further limitation which Fratkina does not seem to disclose explicitly wherein the processing the natural language input includes parsing the natural language input into the linguistic pattern of terms.
P. 288, first full paragraph: Once the type of entity being sought has been identified, the remaining task of question analysis is to identify additional constraints that entities matching the type description must also meet. ... Or, the constraint identification process may involve parsing the question with grammars of varying sophistication.P. 289, last paragraph: Typical also at this stage are sentence splitting, part-of-speech tagging, and chunk parsing (identifying noun groups, verb groups, some prepositional phrases, etc.).
At the time of filing, it would have been obvious to a person of ordinary skill to improve the Fratkina system by including natural language parsing techniques (as described in Hirschman) because it .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fratkina and Adamic.

Regarding claim 40, Fratkina discloses the system of claim 35. Adamic discloses the following further limitations which Fratkina does not seem to disclose explicitly wherein the operations further comprise:
connecting to an account for the user that is associated with a social networking site; and
P. 197, sec. 3: “We obtained friendship network data from a community website, Club Nexus (Adamic et al., 2003), that allowed Stanford students to explicitly list their friends. Over 2000 undergraduate and graduate students joined Club Nexus and listed their friends as part of the registration process. The online community provided rich profiles for each of its users, including their year in school, major, residence, gender, personalities, hobbies and interests. The richness of the profiles allowed for detailed social network analysis, including identifying activities and preferences influencing the formation of friendship (Adamic et al., 2003).” (Emphasis added.)
performing a task for the user based on the account for the user;
P. 199, first paragraph: “Given this incomplete network, we tested whether information about the target could still be used successfully guide a small world search.”
Fratkina discloses its additional limitation comprising:
wherein the response indicates that the task was performed for the user.
Fig. 21: The final computer-generated text (“Here is your check. Thanks for coming.”) indicates that the user’s objective was satisfied and the task at hand has been completed.

At the time of filing, it would have been obvious to a person of ordinary skill to improve the natural language dialog system of Fratkina by providing for a search of a social network (as taught by Adamic) because this would expand the types of questions that the system could answer. In other words, a social network is a data set that is ripe for searching, (consider the paper’s title: How to search a social network) and Fratkina provides means for searching a structured data set. (See e.g. fig. 6 and [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Vincent Gonzales/Primary Examiner, Art Unit 2124